Curia.

We think otherwise. You must shew the defendants to be in contempt. For this purpose you are required to exhibit the original rule. It is still more important that the power should be shown. In most cases, parties have knowledge of the rule taken against them ; or may, at least, obtain knowledge of it by searching the minutes of court. The power is a private document, the knowledge of which lies between the attorney and his agent. The uniform practice has been to require its exhibition. The motion must be denied.
Motion denied.